Exhibit 10.35

 

AMENDMENT

 

THIS AMENDMENT (this "Amendment") is made to that certain Employment Agreement,
dated June 1, 2014 (the "Agreement"), by and between Yappn Corp., a New York
corporation (hereinafter referred to as "Employer") and David Lucatch
(hereinafter referred to as "Executive") (collectively, the "Parties"). Certain
capitalized terms used in this are defined in the Agreement

 

WHEREAS, the Parties wish to amend the Agreement.

 

THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto and
their respective heirs, executors, administrators, successors and assigns agree
as follows:

 

  1. It is hereby agree by the Parties, that the Section 4.4 is hereby deleted
and replaced as follows:

 

  4.4 In addition to Section 4.3, the Executive may be eligible for a
liquidation bonus equal to ten percent (10%) of the Net Proceeds from the
Divestiture of the Company or any Subsidiary or Division, payable directly by
the entity being divested. The granting of and the amount of any liquidation
bonus shall be in the sole discretion of and based on achieving the following
terms, conditions and objectives established by the Board of Directors, These
terms include: i) annual approval by the Board of Directors of a strategic
business plan and budget of the Corporation and all operating
division/subsidiaries; ii) the Divestiture would add significant value for the
shareholders.

 

  2. The Parties agree and acknowledge that all terms and conditions of the
Agreement not modified herein remain in full force and effect

 

  3. This Amendment and the Agreement constitutes the final agreement between
the Parties. It is the complete and exclusive expression of the Parties'
agreement on the matters contained in this Amendment and the Agreement. All
prior and contemporaneous negotiations and agreements between the Parties on the
matters contained in this Amendment and the Agreement are expressly superseded
by this Amendment and the Agreement. The provisions of this Amendment and the
Agreement may not be explained, supplemented or qualified through evidence of
trade usage or a prior course of dealings. In entering into this Amendment,
neither Party has relied upon any statement, representation, warranty or
agreement of the other party except for those expressly contained in this
Amendment and the Agreement. There is no conditions precedent to the
effectiveness of this Amendment, other than those expressly stated in the
Agreement.

 

  4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

 

 

 

 

Page | 1

Amendment to Employment Agreement

Yappn Corp. and David Lucatch

 



 

 

 

IN WITNESS WHEREOF the parties hereto have executed these presents as of this
2nd day of September, 2014.

 



EMPLOYER         Yappn Corp.         By: /s/ Herb Willer   Name: Herb Willer  
Title: Chairman  



 



EXECUTIVE         By: /s/ David Lucatch   Name: David Lucatch  

 

 

 

 

 

Page | 2

 

Amendment to Employment Agreement

Yappn Corp. and David Lucatch

 

 



 

 